Citation Nr: 0031893	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  95-31 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as secondary to mustard gas 
exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
September 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).

In April 1999, the Board denied the issue of entitlement to 
service connection for conjunctivitis, claimed as secondary 
to mustard gas exposure, but remanded the issue of 
entitlement to service connection for COPD, claimed as 
secondary to mustard gas exposure, for further development. 


REMAND

At the outset it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In May 1999, the RO sent a letter to the veteran asking him 
for information as required by the April 1999 remand.  He did 
not respond, but the letter was not returned as 
undeliverable.  The RO sent another letter to the veteran in 
March 2000, regarding an upcoming VA examination.  That 
letter was also not returned as undeliverable.  The veteran 
was scheduled for a VA examination in May 2000, but 



it is noted in the record that the letter was returned as 
undeliverable and that no forwarding address was known.  
Thus, the veteran did not report for the examination.  The RO 
noted in September 2000 that the representative had no record 
of the veteran, and that the veteran's phone had been 
disconnected and no other address was available for him.  
Later that month, based on communication with Board 
personnel, the claims file was returned to the Board.

The veteran was born in 1915 so it is likely that he has 
received Social Security retirement benefits and has been 
covered by Medicare; thus, the Social Security Administration 
(SSA) may have information as to his whereabouts.  

In addition, while the case was in remand status, the RO 
attempted to contact the Naval Historical Center, but 
received no response and did not contact the National 
Archives, which was also requested by the April 1999 remand.  
Although the mustard gas incident at Bari, Italy has been 
documented by the Navy's Bureau of Medicine and Surgery, it 
is possible that other historical information might be 
available that could be helpful in this case.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

Additionally, before returning the case to the Board, the RO 
did not issue a Supplemental Statement of the Case reflecting 
the evidence received from the Navy's Bureau of Medicine and 
Surgery.  When additional pertinent evidence is received 
after the latest SSOC, another SSOC must be issued.  See 
38 C.F.R. § 19.31 (2000).   

Accordingly, the case is REMANDED for the following actions:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).




2.  The RO should contact the 
representative for any information as to 
the veteran's whereabouts.  If the 
representative is unable to provide the 
necessary information, the RO should 
contact the Social Security 
Administration and try to ascertain the 
veteran's status and a current address.  

3.  If an address is obtained for the 
veteran, the RO should contact him and 
ask him to identify all sources of 
treatment or evaluation for pulmonary 
problems since service discharge, 
including the identity of the medical 
professional who first diagnosed chronic 
obstructive pulmonary disease and any VA 
facilities where he has been treated.  
The RO should also ask the veteran to 
identify when and where he previously 
applied for VA benefits.  After obtaining 
appropriate authorization, the RO should 
attempt to obtain any medical records 
that are not already in the claims file, 
including records from any identified VA 
facilities.  Regardless of the response 
of the veteran, in view of a prior 
reference made by the veteran to the VA 
in Boston, Massachusetts, the RO should 
contact the Boston RO to determine 
whether they have any records regarding 
the veteran, including his service 
medical records.  The RO should inform 
the veteran of any records it has been 
unsuccessful in obtaining as provided 
under Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(b)(2)).  




4.  The RO should again request the 
veteran's complete service personnel 
records from the National Personnel 
Records Center (NPRC).  Also, if the 
service medical records have not yet been 
found, an attempt should be made to 
obtain service medical records by 
contacting any medical facilities that 
have been identified by the veteran.  See 
claims file.  If additional information 
is needed from the veteran, the RO should 
contact him and request that he provide 
it.  It is suggested that NPRC be advised 
of the veteran's organization as Company 
A, 727th Railway Operating Battalion, 
703rd Railway Grand Division, in the 
event that that data was not previously 
provided to NPRC.  The RO must document 
all efforts to locate and retrieve the 
veteran's service medical and personnel 
records and should inform the veteran of 
any records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 
38 U.S.C. § 5103A(b)(2)).  .  

5.  The RO should again attempt to 
contact the Naval Historical Center and 
also the National Archives and ask that 
they provide any information they may 
have about the German air attack on the 
harbor in Bari, Italy in December 1943 
that resulted in mustard gas leakage from 
a merchant ship, including, if available, 
information on the duration of mustard 
gas in the environment after the 
incident.  

6.  After the above development has been 
completed to the extent possible, the 
veteran should be afforded a VA 
examination by a specialist in 
respiratory disorders.  The veteran's 
claims folder and a separate copy of this 
remand must be made available to the 
examiner, the review of which should be 
acknowledged in the examination report.  
Any indicated studies should be 
performed.  The veteran's history, 
current complaints, and examination 
findings must be reported in detail by 
the examiner.  Accepting that the veteran 
was in Bari, Italy in April 1944 and that 
there was a prior mustard gas leakage in 
Bari, Italy, in December 1943, due to the 
destruction of a mustard gas carrying 
ship, and with consideration of June 1999 
letter and attachments from the Navy's 
Bureau of Medicine and Surgery, the 
examiner should render an opinion on the 
likelihood that the veteran's current 
chronic obstructive pulmonary disease is 
related to having been in Bari, Italy, as 
opposed to a post-service cause.  If 
necessary, the examiner may express any 
relationship between the veteran's 
chronic obstructive pulmonary disease and 
his having been in Bari, Italy, in terms 
of likelihood (i.e., more likely, less 
likely, or equally likely as not).  All 
findings should be reported in detail and 
a complete rationale should be given for 
any opinion expressed.

7.  The RO should then review the 
examination report.  If it is not 
responsive to the Board's instructions, 
it should be returned to the examiner as 
inadequate.

8.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Due consideration also 
should be given to 38 C.F.R. §§ 3.316 and 
3.655, and Pearlman v. West, 11 Vet. App. 
443 (1998).  If the benefit sought on 
appeal remains denied, the veteran and 
his representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  In that regard it is 
noted that although the RO received 
additional evidence from the Department 
of the Navy, Bureau of Medicine and 
Surgery, prior to returning the case to 
the Board in September 2000, a 
supplemental statement of the case (SSOC) 
was not issued.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the all the evidence received 
since the last (supplemental) statement 
of the case and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 8 -


